Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 1 of 20 Page ID #:410



  1   TROUTMAN PEPPER
      HAMILTON SANDERS LLP
  2   Jared D. Bissell, Bar No. 272687
      jared.bissell@troutman.com
  3   11682 El Camino Real, Suite 400
      San Diego, CA 92130
  4   Telephone: 858-509-6000
      Facsimile: 858-509-6040
  5
      Attorneys for Plaintiff
  6   U.S. BANK NATIONAL ASSOCIATION, AS
      TRUSTEE OF MASTR ADJUSTABLE RATE
  7   MORTGAGES TRUST 2006-OA2

  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10

 11   U.S. BANK NATIONAL                         Case No. 2:20-cv-08196-SB(PDx)
      ASSOCIATION, AS TRUSTEE OF
 12   MASTR ADJUSTABLE RATE                      Hon. Stanley Blumenfeld, Jr.
      MORTGAGES TRUST 2006-OA2,
 13
      Plaintiff,
 14                                              STIPULATION AND PROTECTIVE
      v.                                         ORDER REGARDING
 15                                              CONFIDENTIAL INFORMATION;
      KIMBERLY M. DAVIS, an                      AND PROPOSED ORDER
 16   individual; JONATHAN M. DAVIS,
      an individual; and DOES 1-25,
 17   inclusive,                                 Compl. Filed: July 1, 2020
 18                     Defendants.
 19

 20

 21

 22          THE PARTIES—Plaintiff, U.S. Bank National Association, as Trustee of
 23   MASTR Adjustable Rate Mortgages Trust 2006-OA2 (“Plaintiff”), and Defendants,
 24   Kimberly M. Davis and Jonathan M. Davis (collectively, “Defendants”)—by and
 25   through their respective counsel—hereby stipulate for the purpose of jointly
 26   requesting the honorable Court enter a protective order re confidential documents in
 27   this matter(and pursuant to Fed. R. Civ. P. 5.2, 7, and 26, as well as U.S. Dist. Ct.,
 28   C.D. Cal. L.R. 79-5) as follows:

                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 2 of 20 Page ID #:411



  1   1.    PURPOSES AND LIMITATIONS
  2         Discovery in this action is likely to involve production of confidential,
  3   proprietary, or private information for which special protection from public
  4   disclosure and from use for any purpose other than prosecuting this litigation may be
  5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
  6   the following Stipulated Protective Order. The parties acknowledge that this Order
  7   does not confer blanket protections on all disclosures or responses to discovery and
  8   that the protection it affords from public disclosure and use extends only to the
  9   limited information or items that are entitled to confidential treatment under the
 10   applicable legal principles. The parties further acknowledge, as set forth below, that
 11   this Stipulated Protective Order does not entitle them to file confidential information
 12   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
 13   the standards that will be applied when a party seeks permission from the Court to
 14   file material under seal.
 15         Nothing in this Stipulation and Order shall be construed so as to require or
 16   mandate that any Party disclose or produce privileged information or records that
 17   could be designated as Confidential Documents/Protected Material hereunder.
 18   2.    GOOD CAUSE STATEMENT
 19         This action is likely to involve sensitive customer information and other
 20   valuable research, development, financial, technical, and/or proprietary information
 21   for which special protection from public disclosure and from use for any purpose
 22   other than prosecution of this action is warranted. Such confidential and proprietary
 23   materials and information consist of, among other things, confidential business or
 24   financial information, or other confidential research, development, or commercial
 25   information (including information implicating privacy rights of third parties),
 26   information otherwise generally unavailable to the public, or which may be
 27   privileged or otherwise protected from disclosure under state or federal statutes, court
 28   rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                -2-
                STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 3 of 20 Page ID #:412



  1   information, to facilitate the prompt resolution of disputes over confidentiality of
  2   discovery materials, to adequately protect information the parties are entitled to keep
  3   confidential, to ensure that the parties are permitted reasonable necessary uses of such
  4   material in preparation for and in the conduct of trial, to address their handling at the
  5   end of the litigation, and serve the ends of justice, a protective order for such
  6   information is justified in this matter. It is the intent of the parties that information
  7   will not be designated as confidential for tactical reasons and that nothing be so
  8   designated without a good faith belief that it has been maintained in a confidential,
  9   non-public, manner, and there is good cause why it should not be part of the public
 10   record of this case.
 11   3.     DEFINITIONS
 12          2.1.     Party: any Party to this action, including all of its officers, directors,
 13   employees, consultants, retained experts, house counsel, and outside counsel (and
 14   their support staff).
 15          2.2.     Disclosure or Discovery Material: all items or information, regardless
 16   of the medium or manner generated, stored or maintained (including, among other
 17   things, testimony, transcripts, or tangible things) that are produced or generated in
 18   disclosures or responses to discovery by any Party in this matter.
 19          2.3.     “Confidential” Information or Items: information (regardless of the
 20   medium or how generated, stored, or maintained) or tangible things that qualify for
 21   protection under standards developed under Federal Rule of Civil Procedure 26(c)
 22   and/or applicable federal privileges.
 23          2.4.     Receiving Party: a Party that receives Disclosure or Discovery Material
 24   from a Producing Party, including a Party that has noticed or subpoenaed and is
 25   taking a deposition or comparable testimony.
 26          2.5.     Producing Party: a Party or Non-Party that produces Disclosure or
 27   Discovery Material in this action, including a Party that is defending a deposition
 28   noticed or subpoenaed by another Party; additionally, for the limited purpose of
                                                  -3-
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 4 of 20 Page ID #:413



  1   designating testimony subject to this Stipulation and Order pursuant to section 5.2(b)
  2   (infra), a “Producing Party” shall also be construed to include a Party that is attending
  3   and/or participating in a Non-Party deposition noticed/subpoenaed by another Party.
  4          2.6.     Designating Party: a Party or Non-Party that designates information or
  5   items that it produces in disclosures or in responses to discovery as
  6   “CONFIDENTIAL.”
  7          2.7.     Protected Material: any Disclosure or Discovery Material that is
  8   designated as “CONFIDENTIAL” under the provisions of this Stipulation and
  9   Protective Order. (The term “Confidential Document” shall be synonymous with the
 10   term “Protected Material” for the purposes of this Stipulation and Protective Order.)
 11          2.8.     Outside Counsel: attorneys who are not employees of a Party but who
 12   are retained to represent or advise a Party in this action (as well as their support
 13   staffs).
 14          2.9.     House Counsel: attorneys who are employees of a Party (as well as their
 15   support staffs).
 16          2.10. Counsel (without qualifier): Outside Counsel and House Counsel (as
 17   well as their support staffs).
 18          2.11. Expert: a person with specialized knowledge or experience in a matter
 19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 20   an expert witness or as a consultant in this action and who is not a past or a current
 21   employee of a Party and who, at the time of retention, is not anticipated to become
 22   an employee of a Party or a competitor of a Party’s; as well as any person retained,
 23   designated, or disclosed by a Party as an expert pursuant to Federal Rule of Civil
 24   Procedure 26(a)(2).
 25          2.12. Professional Vendors: persons or entities that provide litigation support
 26   services (e.g., photocopying; videotaping; translating; preparing exhibits or
 27   demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and
 28   their employees and subcontractors.
                                                 -4-
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 5 of 20 Page ID #:414



  1   4.       SCOPE
  2            The protections conferred by this Stipulation and Order cover not only
  3   Protected Material/Confidential Documents (as defined above), but also (1) any
  4   information copied or extracted from Protected Material; (2) all copies, excerpts,
  5   summaries, or compilations of Protected Material; and (3) any testimony,
  6   conversations, or presentations by Parties or their Counsel that might reveal Protected
  7   Material. However, the protections conferred by this Stipulation and Order do not
  8   cover the following information: (a) any information that is in the public domain at
  9   the time of disclosure to a Receiving Party or becomes part of the public domain after
 10   its disclosure to a Receiving Party as a result of publication not involving a violation
 11   of this Order, including becoming part of the public record through trial or otherwise;
 12   and (b) any information known to the Receiving Party prior to the disclosure or
 13   obtained by the Receiving Party after the disclosure from a source who obtained the
 14   information lawfully and under no obligation of confidentiality to the Designating
 15   Party.
 16            Any use of Protected Material at trial shall not be governed by this Order, and
 17   may be governed by a separate agreement or order.
 18   5.       DURATION
 19            Even after final disposition of this litigation, the confidentiality obligations
 20   imposed by this Order shall remain in effect until a Designating Party agrees
 21   otherwise in writing or a court order otherwise directs. Final disposition shall be
 22   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
 23   or without prejudice; and (2) final judgment herein after the completion and
 24   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,
 25   including the time limits for filing any motions or applications for extension of time
 26   pursuant to applicable law.
 27
 28
                                                 -5-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 6 of 20 Page ID #:415



  1   6.    DESIGNATING PROTECTED MATERIAL
  2
            6.1.     Exercise of Restraint and Care in Designating Material for Protection.
  3
      Each Party or Non-Party that designates information or items for protection under
  4
      this Order must take care to limit any such designation to specific material that
  5
      qualifies under the appropriate standards. A Designating Party must take care to
  6
      designate for protection only those parts of material, documents, items, or oral or
  7
      written communications that qualify – so that other portions of the material,
  8
      documents, items or communications for which protection is not warranted are not
  9
      swept unjustifiably within the ambit of this Order.
 10
            6.2.     Manner and Timing of Designations. Except as otherwise provided in
 11
      this Order, or as otherwise stipulated or ordered, material that qualifies for protection
 12
      under this Order must be clearly so designated in said responses or on the record at
 13
      the deposition and requesting the preparation of a separate transcript of such material.
 14
            In addition, a Party or Non-Party may designate in writing, within thirty (30)
 15
      days after receipt of said responses or of the deposition transcript for which the
 16
      designation is proposed, that specific pages of the transcript and/or specific responses
 17
      be treated as “CONFIDENTIAL.” Any other Party may object to such proposal, in
 18
      writing or on the record.
 19
            After any designation made according to the procedure set forth in this
 20
      paragraph, the designated documents or information shall be treated according to the
 21
      designation until the matter is resolved according to the procedures described in
 22
      section 7, infra, and counsel for all parties shall be responsible for marking all
 23
      previously unmarked copies of the designated material in their possession or control
 24
      with the specified designation.
 25
            A Party that makes original documents or materials available for inspection
 26
      need not designate them as Confidential Information until after the inspecting Party
 27
      has indicated which materials it would like copied and produced. During the
 28
                                                -6-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 7 of 20 Page ID #:416



  1   inspection and before the designation and copying, all of the material made available
  2   for inspection shall be considered Confidential Information.
  3         6.3.     Inadvertent Failures to Designate. If timely corrected (preferably,
  4   though not necessarily, within 30 days of production or disclosure of such material),
  5   an inadvertent failure to designate qualified information or items as
  6   “CONFIDENTIAL” does not, standing alone, waive the Designating Party’s right to
  7   secure protection under this Order for such material. Upon timely correction of a
  8   designation, the Receiving Party must make reasonable efforts to assure that the
  9   material is treated in accordance with this Order.
 10         6.4.     Alteration of Confidentiality Stamp. A Receiving Party shall not alter,
 11   edit, or modify any Protected Material so as to conceal, obscure, or remove a
 12   “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party take any
 13   other action so as to make it appear that Protected Material is not subject to the terms
 14   and provisions of this Stipulation and Order.
 15         However, nothing in this section shall be construed so as to prevent a
 16   Receiving Party from challenging a confidentiality designation subject to the
 17   provisions of section 7, infra.
 18   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 19         7.1.     Timing of Challenges. Any Party or Non-Party may challenge a
 20   designation of confidentiality at any time that is consistent with the Court’s
 21   Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
 22   designation is necessary to avoid foreseeable substantial unfairness, unnecessary
 23   economic burdens, or a later significant disruption or delay of the litigation, a Party
 24   does not waive its right to challenge a confidentiality designation by electing not to
 25   mount a challenge promptly after the original designation is disclosed.
 26         7.2.     Meet and Confer. The Challenging Party shall initiate the dispute
 27   resolution process under Local Rule 37.1 et seq. To avoid ambiguity as to whether a
 28   challenge has been made, a written notice must recite that the challenge to
                                                -7-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 8 of 20 Page ID #:417



  1   confidentiality is being made in accordance with this specific paragraph of the
  2   Protective Order. The parties shall attempt to resolve each challenge in good faith
  3   and must begin the process by conferring directly (in voice to voice dialogue; other
  4   forms of communication are not sufficient) within 14 days of the date of service of
  5   notice. In conferring, the Challenging Party must explain the basis for its belief that
  6   the confidentiality designation was not proper and must give the Designating Party
  7   an opportunity to review the designated material, to reconsider the circumstances,
  8   and, if no change in designation is offered, to explain the basis for the chosen
  9   designation. A Challenging Party may proceed to the next stage of the challenge
 10   process only if it has engaged in this meet and confer process first or establishes that
 11   the Designating Party is unwilling to participate in the meet and confer process in a
 12   timely manner.
 13         7.3.     Judicial Intervention. If the Parties cannot resolve a challenge without
 14   court intervention, the Challenging Party shall file and serve a motion to remove
 15   confidentiality under Eastern District Local Rule 230 and 251 (and in compliance
 16   with Eastern District Local Rules 141 and 141.1, if applicable) within 14 days of the
 17   parties agreeing that the meet and confer process will not resolve their dispute, or by
 18   the first day of trial of this matter, whichever date is earlier, unless the parties agree
 19   in writing to a longer time. Each such motion must be accompanied by a competent
 20   declaration affirming that the movant has complied with the meet and confer
 21   requirements imposed in the preceding paragraph. In addition, the Challenging Party
 22   may file a motion challenging a confidentiality designation at any time if there is good
 23   cause for doing so, including a challenge to the designation of a deposition transcript
 24   or any portions thereof. Any motion brought pursuant to this provision must be
 25   accompanied by a competent declaration affirming that the movant has complied with
 26   the meet and confer requirements imposed by the preceding paragraph.
 27         The burden of persuasion in any such challenge proceeding shall be on the
 28   Designating Party, regardless of whether the Designating Party is the moving Party
                                                 -8-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 9 of 20 Page ID #:418



  1   or whether such Party sought or opposes judicial intervention. Frivolous challenges,
  2   and those made for an improper purpose (e.g., to harass or impose unnecessary
  3   expenses and burdens on other parties) may expose the Challenging Party to
  4   sanctions. Unless the Designating Party has waived the confidentiality designation
  5   by failing to oppose a motion to remove confidentiality as described above, all parties
  6   shall continue to afford the material in question the level of protection to which it is
  7   entitled under the Producing Party’s designation until the court rules on the challenge.
  8         7.4.     Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
  9   Designating Party may remove Protected Material/Confidential Documents from
 10   some or all of the protections and provisions of this Stipulation and Order at any time
 11   by any of the following methods:
 12                  a.    Express Written Withdrawal. A Designating Party may withdraw
 13         a “CONFIDENTIAL” designation made to any specified Protected
 14         Material/Confidential Documents from some or all of the protections of this
 15         Stipulation and Order by an express withdrawal in a writing signed by such
 16         Party (or such Party’s Counsel, but not including staff of such Counsel) that
 17         specifies and itemizes the Disclosure or Discovery Material previously
 18         designated as Protected Material/Confidential Documents that shall no longer
 19         be subject to all or some of the provisions of this Stipulation and Order. Such
 20         express withdrawal shall be effective when transmitted or served upon the
 21         Receiving Party. If a Designating Party is withdrawing Protected Material
 22         from only some of the provisions/protections of this Stipulation and Order,
 23         such Party must state which specific provisions are no longer to be enforced
 24         as to the specified material for which confidentiality protection hereunder is
 25         withdrawn: otherwise, such withdrawal shall be construed as a withdrawal of
 26         such material from all of the protections/provisions of this Stipulation and
 27         Order;
 28
                                                -9-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 10 of 20 Page ID #:419



  1                  b.    Express Withdrawal on the Record. A Designating Party may
  2         withdraw a “CONFIDENTIAL” designation made to any specified Protected
  3         Material/Confidential Documents from all of the provisions/protections of this
  4         Stipulation and Order by verbally consenting in court proceedings on the
  5         record to such withdrawal – provided that such withdrawal specifies the
  6         Disclosure or Discovery Material previously designated as Protected
  7         Material/Confidential Documents that shall no longer be subject to any of the
  8         provisions of this Stipulation and Order. A Designating Party is not permitted
  9         to withdraw Protected Material from only some of the protections/provisions
 10         of this Stipulation and Order by this method;
 11                  c.    Implicit Withdrawal by Publication or Failure to Oppose
 12         Challenge. A Designating Party shall be construed to have withdrawn a
 13         “CONFIDENTIAL”           designation     made    to   any   specified   Protected
 14         Material/Confidential Documents from all of the provisions/protections of this
 15         Stipulation     and    Order   by      either   (1)   making    such    Protected
 16         Material/Confidential Records part of the public record – including but not
 17         limited to attaching such as exhibits to any filing with the court without
 18         moving, prior to such filing, for the court to seal such records; or (2) failing to
 19         timely oppose a Challenging Party’s motion to remove a “CONFIDENTIAL”
 20         designation to specified Protected Material/Confidential Documents. Nothing
 21         in this Stipulation and Order shall be construed so as to require any Party to
 22         file Protected Material/Confidential Documents under seal, unless expressly
 23         specified herein.
 24   8.    ACCESS TO, AND USE OF, PROTECTED MATERIAL
 25         8.1.     Basic Principles. A Receiving Party may use Protected Material that is
 26   disclosed or produced by another Party or by a Non-Party in connection with this
 27   case only for preparing, prosecuting, defending, or attempting to settle this litigation
 28   – up to and including final disposition of the above-entitled action – and not for any
                                                - 10 -
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 11 of 20 Page ID #:420



  1   other purpose, including any other litigation or dispute outside the scope of this
  2   action. Such Protected Material may be disclosed only to the categories of persons
  3   and under the conditions described in this Stipulation and Order. When the above
  4   entitled litigation has been terminated, a Receiving Party must comply with the
  5   provisions of section 13, below (FINAL DISPOSITION).
  6         Protected Material must be stored and maintained by a Receiving Party at a
  7   location and in a secure manner that ensures that access is limited to the persons
  8   authorized under this Stipulation and Order.
  9         8.2.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
 10   otherwise ordered by the court or permitted in writing by the Designating Party, a
 11   Receiving Party may disclose any information or item designated CONFIDENTIAL
 12   only to:
 13                  a.    The Receiving Party’s Outside Counsel of Record in this Action,
 14         as well as employees of said Outside Counsel of Record to whom it is
 15         reasonably necessary to disclose the information for this Action;
 16                  b.    The officers, directors, and employees (including House Counsel)
 17         of the Receiving Party to whom disclosure is reasonably necessary for this
 18         Action;
 19                  c.    Experts (as defined in this Order) of the Receiving Party to whom
 20         disclosure is reasonably necessary for this Action and who have signed the
 21         “Acknowledgment and Agreement to Be Bound” (Exhibit A)
 22                  d.    The Court and its personnel;
 23                  e.    Court reporters and their staff;
 24                  f.    Professional jury or trial consultants, mock jurors, and
 25         Professional Vendors to whom disclosure is reasonably necessary or this
 26         Action and who have signed the “Acknowledgment and Agreement to be
 27         Bound” attached as Exhibit A hereto;
 28
                                                - 11 -
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 12 of 20 Page ID #:421



  1                  g.    The author or recipient of a document containing the information
  2         or a custodian or other person who otherwise possessed or knew the
  3         information;
  4                  h.    During their depositions, witnesses, and attorneys for witnesses,
  5         in the Action to whom disclosure is reasonably necessary provided: (i) the
  6         deposing party requests that the witness sign the “Acknowledgment and
  7         Agreement to Be Bound;” and (ii) they will not be permitted to keep any
  8         confidential information unless they sign the “Acknowledgment and
  9         Agreement to Be Bound,” unless otherwise agreed by the Designating Party or
 10         ordered by the Court. Pages of transcribed deposition testimony or exhibits to
 11         depositions that reveal Protected Material may be separately bound by the
 12         court reporter and may not be disclosed to anyone except as permitted under
 13         this Stipulated Protective Order; and
 14                  i.    Any mediator or settlement officer, and their supporting
 15         personnel, mutually agreed upon by any of the parties engaged in settlement
 16         discussions.
 17         8.3.     Notice of Confidentiality. Prior to producing or disclosing Protected
 18   Material/Confidential Documents to persons to whom this Stipulation and Order
 19   permits disclosure or production (see section 7.2, supra), a Receiving Party shall
 20   provide a copy of this Stipulation and Order to such persons so as to put such persons
 21   on notice as to the restrictions imposed upon them herein: except that, for court
 22   reporters, Professional Vendors, and for witnesses being provided with Protected
 23   Material during a deposition, it shall be sufficient notice for Counsel for the
 24   Receiving Party to give the witness a verbal admonition (on the record, for witnesses)
 25   regarding the provisions of this Stipulation and Order and such provisions’
 26   applicability to specified Protected Material at issue.
 27         8.4.     Reservation of Rights. Nothing in this Stipulation and Order shall be
 28   construed so as to require any Producing Party to designate any records or materials
                                               - 12 -
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 13 of 20 Page ID #:422



  1   as “CONFIDENTIAL.” Nothing in this Stipulation and Order shall be construed so
  2   as to prevent the admission of Protected Material into evidence at the trial of this
  3   action, or in any appellate proceedings for this action, solely on the basis that such
  4   Disclosure    or   Discovery    Material      has   been   designated    as   Protected
  5   Material/Confidential Documents. Notwithstanding the foregoing, nothing in this
  6   Stipulation and Order shall be construed as a waiver of any privileges or of any rights
  7   to object to the use or admission into evidence of any Protected Material in any
  8   proceeding; nor shall anything herein be construed as a concession that any privileges
  9   asserted or objections made are valid or applicable. Nothing in this Stipulation and
 10   Order shall be construed so as to prevent the Producing Party (or its Counsel or
 11   custodian of records) from having access to and using Protected Material designated
 12   by that Party in the manner in which such persons or entities would typically use such
 13   materials in the normal course of their duties or profession – except that the waiver
 14   of confidentiality provisions shall apply (see section 6.4(c), supra).
 15   9.    PROTECTED    MATERIAL   SUBPOENAED                          OR      ORDERED
            PRODUCED IN OTHER LITIGATION
 16
 17         If a Party is served with a subpoena or a court order issued in other litigation
 18   that compels disclosure of any information or items designated in this action as
 19   “CONFIDENTIAL,” that Party must:
 20                a.     promptly notify in writing the Designating Party, preferably
 21         (though not necessarily) by facsimile or electronic mail. Such notification shall
 22         include a copy of the subpoena or court order;
 23                b.     promptly notify in writing the Party who caused the subpoena or
 24         order to issue in the other litigation that some or all of the material covered by
 25         the subpoena or order is subject to this Protective Order. Such notification shall
 26         include a copy of this Stipulated Protective Order; and
 27
 28
                                                 - 13 -
                STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 14 of 20 Page ID #:423



  1                  c.   cooperate with respect to all reasonable procedures sought to be
  2         pursued by all sides in any such situation, while adhering to the terms of this
  3         order.
  4         If the Designating Party timely seeks a protective order, the Party served with
  5   the subpoena or court order shall not produce any information designated in this
  6   action as “CONFIDENTIAL” before a determination by the court from which the
  7   subpoena or order issued, unless the Party has obtained the Designating Party’s
  8   permission. The Designating Party shall bear the burden and expense of seeking
  9   protection in that court of its confidential material – and nothing in these provisions
 10   should be construed as authorizing or encouraging a Receiving Party in this action to
 11   disobey a lawful directive from another court.
 12         The purpose of this section is to ensure that the affected Party has a meaningful
 13   opportunity to preserve its confidentiality interests in the court from which the
 14   subpoena or court order issued.
 15   10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
            PRODUCED IN THIS LITIGATION
 16
 17         10.1. The terms of this Stipulation and Order are applicable to information
 18   produced by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
 19   information produced by Non-Parties in connection with this litigation is protected
 20   by the remedies and relief provided by this Stipulation and Order. Nothing in these
 21   provisions should be construed as prohibiting a Non-Party from seeking additional
 22   protections.
 23         10.2. A Party may designate as “CONFIDENTIAL” documents or discovery
 24   materials produced by a Non-Party by providing written notice to all parties of the
 25   relevant document numbers or other identification within thirty (30) days after
 26   receiving such documents or discovery materials.
 27         10.3. In the event that a Party is required, by a valid discovery request, to
 28   produce a Non-Party’s confidential information in its possession, and the Party is
                                               - 14 -
                STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 15 of 20 Page ID #:424



  1   subject to an agreement with the Non-Party not to produce the Non-Party’s
  2   confidential information, then the Party shall:
  3                a.     promptly notify in writing the Requesting Party and the Non-
  4         Party that some or all of the information requested is subject to a
  5         confidentiality agreement with a Non-Party;
  6                b.     promptly provide the Non-Party with a copy of the Stipulation
  7         and Order in this litigation, the relevant discovery request(s), and a reasonably
  8         specific description of the information requested; and
  9                c.     make the information requested available for inspection by the
 10         Non-Party.
 11         10.4. If the Non-Party fails to object or seek a protective order from this court
 12   within 14 days of receiving the notice and accompanying information, the Receiving
 13   Party may produce the Non-Party’s confidential information responsive to the
 14   discovery request. If the Non-Party timely seeks a protective order, the Receiving
 15   Party shall not produce any information in its possession or control that is subject to
 16   the confidentiality agreement with the Non-Party before a determination by the
 17   court.1 Absent a court order to the contrary, the Non-Party shall bear the burden and
 18   expense of seeking protection in this court of its Protected Material.
 19   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 20         11.1. Unauthorized Disclosure of Protected Material. If a Receiving Party
 21   learns that, by inadvertence or otherwise, it has disclosed Protected Material to any
 22   person or in any circumstance not authorized under this Stipulation and Order, the
 23   Receiving Party must immediately (a) notify in writing the Designating Party of the
 24   unauthorized disclosures, (b) use its best efforts to retrieve all copies of the Protected
 25   Material, (c) inform the person or persons to whom unauthorized disclosures were
 26
      1
 27    The purpose of this provision is to alert the interested parties to the existence of
      confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to
 28   protect its confidentiality interests in this court.
                                                - 15 -
                 STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 16 of 20 Page ID #:425



  1   made of all the terms of this Order, and (d) request such person or persons consent to
  2   be bound by the Stipulation and Order.
  3         11.2. Inadvertent Production of Privileged or Otherwise Protected Material.
  4   When a Producing Party gives notice to Receiving Parties that certain inadvertently
  5   produced material is subject to a claim of privilege or other protection, the obligations
  6   of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
  7   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
  8   established in an e-discovery order that provides for production without prior
  9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 10   parties reach an agreement on the effect of disclosure of a communication or
 11   information covered by the attorney-client privilege or work product protection, the
 12   parties may incorporate their agreement in the stipulated protective order submitted
 13   to the court.
 14   12.   PUBLICATION OF PROTECTED MATERIAL
 15         12.1. Filing of Protected Material Under Seal
 16         A Party that files with the Court, or seeks to use at trial, materials designated
 17   as “CONFIDENTIAL,” and who seeks to have the record containing such
 18   information sealed, shall submit to the Court a motion or an application to seal,
 19   pursuant to Federal Rule of Civil Procedure 26 and Central District Local Rule 79-5,
 20   to the extent applicable.
 21         12.2. Filing of Protected Material Not Under Seal
 22         A Party that files with the Court, or seeks to use at trial, materials designated
 23   as “CONFIDENTIAL” by anyone other than itself, and who does not seek to have
 24   the record containing such information sealed, shall comply with either of the
 25   following requirements:
 26                   a.   At least ten (10) business days prior to the filing or use of the
 27         Confidential Information, the submitting Party shall give notice to all other
 28         parties, and to any no-Party that designated the materials as Confidential
                                                - 16 -
                 STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 17 of 20 Page ID #:426



  1            Information pursuant to this Order, of the submitting Party’s intention to file
  2            or use the Confidential Information, including specific identification of the
  3            Confidential Information. Any affected Party or Non-Party may then file a
  4            motion to seal; or
  5                  b.     At the time of filing or desiring to use the Confidential
  6            Information, the submitting Party shall submit the materials pursuant to
  7            applicable lodging-under seal provisions. Any affected Party or Non-Party
  8            may then file a motion to seal within ten (10) business days after such lodging.
  9            Documents lodged under seal shall bear a legend stating that such materials
 10            shall be unsealed upon expiration of ten (10) business days, absent the filing
 11            of a motion to seal.
 12            12.3. Public Dissemination of Protected Material
 13            A Receiving Party shall not publish, release, post, or disseminate Protected
 14   Material to any persons except those specifically delineated and authorized by this
 15   Stipulation and Order (see section 8, supra); nor shall a Receiving Party publish,
 16   release, leak, post, or disseminate Protected Material/Confidential Documents to any
 17   news media, member of the press, website, or public forum (except as permitted under
 18   sections 12.1 and 12.2, supra, regarding filings with the court in this action and under
 19   seal).
 20   13.      FINAL DISPOSITION
 21            Unless otherwise ordered or agreed in writing by the Producing Party, within
 22   thirty (30) days after the final termination of this action -- defined as the dismissal or
 23   entry of judgment by the above named court, or if an appeal is filed, the disposition
 24   of the appeal -- upon written request by the Producing Party, each Receiving Party
 25   must return all Protected Material to the Producing Party – whether retained by the
 26   Receiving Party or its Counsel, Experts, Professional Vendors, or any Non-Party to
 27   whom the Receiving Party produced or shared such records or information. As used
 28   in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                 - 17 -
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 18 of 20 Page ID #:427



  1   compilations, summaries or any other form of reproducing or capturing any of the
  2   Protected Material, regardless of the medium (hardcopy, electronic, or otherwise) in
  3   which such Protected Material is stored or retained.
  4         In the alternative, at the discretion of the Receiving Party, the Receiving Party
  5   may destroy some or all of the Protected Material instead of returning it – unless such
  6   Protected Material is an original, in which case, the Receiving Party must obtain the
  7   Producing Party’s written consent before destroying such original Protected Material.
  8   Whether the Protected Material is returned or destroyed, the Receiving Party must
  9   submit a written certification to the Producing Party (and, if not the same person or
 10   entity, to the Designating Party) within thirty (30) days of the aforementioned written
 11   request by the Designating Party that specifically identifies (by category, where
 12   appropriate) all the Protected Material that was returned or destroyed and that affirms
 13   that the Receiving Party has not retained any copies, abstracts, compilations,
 14   summaries or other forms of reproducing or capturing any of the Protected material
 15   (in any medium, including but not limited to any hardcopy, electronic or digital copy,
 16   or otherwise). Notwithstanding this provision, Counsel are entitled to retain an
 17   archival copy of all pleadings, motion papers, transcripts, legal memoranda filed with
 18   the court in this action, as well as any correspondence or attorney work product
 19   prepared by Counsel for the Receiving Party, even if such materials contain Protected
 20   Material; however, any such archival copies that contain or constitute Protected
 21   Material remain subject to this Protective Order as set forth in Section 5
 22   (DURATION), above. This court shall retain jurisdiction in the event that a
 23   Designating Party elects to seek court sanctions for violation of this section.
 24   14.   MISCELLANEOUS
 25         13.1. Right to Further Relief. Nothing in this Stipulation and Order abridges
 26   the right of any person to seek its modification by the Court in the future.
 27         13.2. Right to Assert Other Objections. By stipulating to the entry of this
 28   Protective Order no Party waives any right it otherwise would have to object to
                                               - 18 -
                STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 19 of 20 Page ID #:428



  1   disclosing or producing any information or item on any ground not addressed in this
  2   Stipulation and Order. Similarly, no Party waives any right to object on any ground
  3   to use in evidence any of the material covered by this Protective Order.
  4          13.3. This Stipulation may be signed in counterpart and a facsimile or
  5   electronic signature shall be as valid as an original signature.
  6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
  7
  8   Dated:     February 8, 2021                 TROUTMAN PEPPER
                                                  HAMILTON SANDERS LLP
  9
 10                                               /s/ Jared D. Bissell2
                                                  Jared D. Bissell
 11
                                                  Attorney for Plaintiff
 12
 13   Dated:     February 8, 2021                 Nelson W. Goodell
 14
 15                                               /s/ Nelson W. Goodell
                                                  Nelson W. Goodell
 16
                                                  Attorney for Defendants
 17                                               Kimberly M. Davis and Jonathan M. Davis
 18          The Court, having considered the Parties’ Stipulation and Protective Order, and good
 19   cause appearing, it is hereby ORDERED that:

 20          The Parties’ Stipulation and Protective Order is hereby approved.

 21   IT IS SO ORDERED.

 22   Dated: February 08, 2021
 23                                               Hon. Patricia Donahue
 24
 25
 26   2
       I, the undersigned, am the ECF user whose identification and password are being
 27   used to file this document. I hereby attest and represent, in compliance with Civil
      L.R. 5-4.3.4(2), that all other signatories listed above, and on whose behalf the filing
 28   is submitted, have concurred in this filing and have approved its contents.
                                                   - 19 -
                 STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 2:20-cv-08196-SB-PD Document 31 Filed 02/08/21 Page 20 of 20 Page ID #:429



  1
  2                               EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3
  4           I,                                         [print or type full name], of
  5                                [print or type full address], declare, under penalty of
  6   perjury, that I have read in its entirety and understand the Stipulated Protective Order
  7   that was issued by the United States District Court for the Central District of
  8   California on                             in the case of U.S. BANK NATIONAL
  9   ASSOCIATION,           AS    TRUSTEE       OF       MASTR       ADJUSTABLE          RATE
 10   MORTGAGES TRUST 2006-OA2 v. KIMBERLY M. DAVIS and JONATHAN M.
 11   DAVIS, Case No. 2:20-cv-08196-SB-PD. I agree to comply with and to be bound by
 12   all the terms of this Stipulated Protective Order and I understand and acknowledge
 13   that failure to so comply could expose me to sanctions and punishment in the nature
 14   of contempt. I solemnly promise that I will not disclose in any manner any
 15   information or item that is subject to this Stipulated Protective Order to any person
 16   or entity except in strict compliance with the provisions of this Order.
 17           I further agree to submit to the jurisdiction of the United States District Court
 18   for the Central District of California for the purpose of enforcing the terms of this
 19   Stipulated Protective Order, even if such enforcement proceedings occur after
 20   termination of this action. I hereby appoint                                        [print
 21   or type full name] of                                           [print or type full address
 22   and telephone number] as my California agent for service of process in connection
 23   with this action or any proceedings related to enforcement of this Stipulated
 24   Protective Order.
 25   Date:
 26   City and State where sworn and signed:
 27   Printed Name:
 28   Signature:
                                                - 20 -
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
